                         3:21-cv-03049-SEM-TSH # 1            Page 1 of 6
                                                                                                       E-FILED
                                                                    Monday, 15 February, 2021 09:51:50 AM
                                                                              Clerk, U.S. District Court, ILCD

                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF ILLINOIS
                                      SPRINGFIELD DIVISION

ANTHONY NIKA,                                           )
                                                        )
        Plaintiff,                                      )
                                                        )
        v.                                              )    Case No.
                                                        )
SPRINGFIELD PUBLIC SCHOOL DISTRICT #186, JENNIFER GILL, )
FRANKIE BAKER-BROWN , IOLA JACKSON, and JUDITH          )
JOHNSON,                                                )
                                                        )
                                                        )
        Defendants.                                     )    Jury Trial Demanded

                                             Complaint

        Anthony Nika ("Nika") brings this lawsuit against the Defendants, Springfield Public

School District # 186 (the "District"), Jennifer Gill (“Gill”), Frankie Baker-Brown (“Baker-Brown”),

Iola Jackson (“Jackson”), and Judith Johnson (“Johnson”). In support of his complaint, he states

as follows:

                                           Nature of Claim

        1.      This lawsuit alleges two separate claims that both allege that he was

discriminated against because of his race when he was passed over for a job at the District.

        2.      Count I of this lawsuit is brought under the Fourteenth Amendment and alleges

that he was denied equal protection of the law because of his race. It is brought pursuant to 42

U.S.C. 1983.

        3.      Count II of this lawsuit is brought under the Illinois Human Rights Act, 775 ILCS

5/2-102, and alleges that he was passed over for a job because of his race.

                                                   1
                          3:21-cv-03049-SEM-TSH # 1            Page 2 of 6




                                      Jurisdiction and Venue

         4.     This lawsuit brings claims under both federal law and Illinois law. As to the claim

brought under federal law, this Court has jurisdiction because it alleges a federal cause of

action. As to the claims brought under Illinois law, this Court has supplemental jurisdiction

under 28 U.S.C. § 1367 to hear the claims because it arises under the same set of operative

facts.

         5.     The actions giving rise to this lawsuit occurred in Sangamon County, Illinois,

making venue appropriate in this Court.

                                        Factual Allegations

         6.     Nika is an adult citizen of Sangamon County, Illinois. He sought a teaching

position as a special education teacher and as a basketball coach with the District at Southeast

High School. Nika is Caucasian.

         7.     Gill is employed by the District as its superintendent. She is named in this

lawsuit in her individual capacity and, for the limited purpose of implementing equitable relief,

in her official capacity as well.

         8.     Baker-Brown is, or at least was, employed by the District in its human resources

department. She is named in this lawsuit in her individual capacity and, for the limited purpose

of implementing equitable relief, in her official capacity as well. She is black.

         9.     Jackson is, or at least was, employed by the District as an assistant principal at

Southeast High School. She is black. She is named in this lawsuit in her individual capacity and,

for the limited purpose of implementing equitable relief, in her official capacity as well.

         10.    Johnson is a member of the District’s school board. She is black. She is named in
                                                  2
                          3:21-cv-03049-SEM-TSH # 1            Page 3 of 6




this lawsuit in her individual capacity and, for the limited purpose of implementing equitable

relief, in her official capacity as well.

        11.     The District is a public school district located in Sangamon County, Illinois.

        12.     On May 8, 2020, Nika interviewed for a position as a special education teacher at

Southeast High School. He was interviewed by Cody Trigg (Southeast High School principal),

Matt Lauber (Administrative Intern), LaDonna Lewis (10th Grade Guidance Dean), and Charity

Workman (Special Education Department Chair).

        13.     On May 8, 2020, Nika was offered the special education teacher position of

employment with the District.

        14.     Nika accepted the offer of employment provided that he was also hired as the

basketball coach for the Southeast High School girls’ basketball team.

        15.     On May 28, 2020, Nika interviewed for the head coaching position described

above. He was interviewed by LaDonna Lewis, Fred DeVoe (Assistant Principal at Southeast),

Lawrence Thomas (boys head basketball coach), Chuck Shanklin (substitute teacher at

Southeast), Steve Buecker (teacher at Southeast), Larry Hale (former Southeast teacher), Andy

Volpert (teacher at Southeast), ReChad Bradley (teacher at Southeast), Jason Wind (District

administrator), and Frankie Baker-Brown (Assistant Director of Human Resources at the

District).

        16.     On May 29, 2020, Cody Trigg called Nika and offered him both the coaching and

teaching positions he had recently interviewed for at Southeast High School. Nika immediately

accepted the offer for both positions.

        17.     According to Trigg, Nika had been unanimously selected by the selection
                                                  3
                         3:21-cv-03049-SEM-TSH # 1             Page 4 of 6




committee.

       18.     Later that same day, Nika was contacted again by Cody Trigg. Trigg informed

Nika that the District had withdrawn both of the job offers.

       19.     After the committee voted to select Nika for the head coaching position five

individuals contacted Gill to complain about the selection. Those individuals were: Baker-

Brown, Jackson, Johnson, Elbert Betts, and Teresa Haley.

       20.     All of the individuals who called Gill to complain about Nika’s selection were

black and several were actively involved in the NAACP.

       21.     The concern that those individuals had regarding Nika had nothing to do with his

teaching abilities or his abilities as a coach. Rather, they all believed that the Southeast girls

basketball team should be coached by a black coach.

       22.     Nika was well qualified for both positions described above.

       23.     The only reason that Nika was not ultimately hired for the positions described

above was because of his race.

       24.     Nika has sustained damages as a result of his being denied employment with the

District. These damages include both economic and non-economic harm.

       25.     On October 7, 2020, Nika filed a complaint of race discrimination with the both

the Illinois Department of Human Rights and the EEOC alleging that he had been discriminated

against by the District on account of his race.

       26.     On December 22, 2020, Nika received a notice from the Illinois Department of

Human Rights advising him that he could file a lawsuit stemming from his charge of

discrimination. He was afforded 95 days in which to file a lawsuit against the District.
                                                  4
                            3:21-cv-03049-SEM-TSH # 1            Page 5 of 6




          27.     As a result of the foregoing Nika has sustained damages. These damages

include lost wages, lost benefits, damage to reputation, and emotional damages.

                                                  Count I
                     Equal Protection as to Gill, Baker-Brown, Jackson and Johnson

          28.     Paragraphs 1-27 are incorporated herein.

          29.     Gill, Baker-Brown, Jackson, and Johnson violated Nika's right to equal protection

of the law under the Fourteenth Amendment when they passed him over for the positions

described above because of his race.

          Wherefore, Nika respectfully requests that this Court enter judgment in his favor and

against Gill, Baker-Brown, Jackson, and Johnson, and provide for the following relief:

          A.      An award of damages for the income that he has lost and is likely to lose in the

future.

          B.      An award of non-economic damages.

          C.      An award of fees and costs.

          D.      Equitable relief to the extent that it is appropriate.

          E.      An award of punitive damages.

          F.      Any other remedy that is appropriate.

                                                 Count II
                Race Discrimination under the Illinois Human Rights Act as to the District

          30.     Paragraphs 1-27 are incorporated herein.

          31.     The District discriminated against Nika in violation of his rights under the Illinois

Human Rights Act because of his race when it passed him over for the positions of employment

described above.
                                                    5
                          3:21-cv-03049-SEM-TSH # 1             Page 6 of 6




          Wherefore, Nika respectfully requests that this Court enter judgment in his favor and

against the District and provide for the following relief:

          A.     An award of damages for the income that he has lost and is likely to lose in the

future.

          B.     An award of non-economic damages.

          C.     An award of fees and costs.

          D.     Equitable relief to the extent that it is appropriate.

          E.     Any other remedy that is appropriate.


                            Plaintiff Demands a Jury Trial for all Counts

                                                        Anthony Nika
                                                        By: /s/ John   A. Baker
                                                                His Attorney

John A. Baker
Baker, Baker & Krajewski, LLC
415 South Seventh Street
Springfield, Illinois 62701
Telephone:               (217) 522-3445
Facsimile:               (217) 522-8234
Email:                   jab@bbklegal.com




                                                   6
